2:19-cv-00710-DCN        Date Filed 05/18/21      Entry Number 58        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

   Pilot Travel Centers LLC,              )
                                          )
                         Plaintiff,       )
                                          )                   No. 2:19-cv-0710-DCN
                vs.                       )
                                          )                          ORDER
   BarGib Enterprises, Inc.,              )
                                          )
                         Defendant.       )
   _______________________________________)

            The following matter is before the court on plaintiff Pilot Travel Center LLC’s

   (“Pilot”) motion for reconsideration, ECF No. 53. On February 28, 2020, the court

   granted Pilot’s motion for summary judgment. ECF No. 37. Defendant BarGib

   Enterprises, Inc. (“BarGib”) filed a motion for reconsideration with respect to that order,

   ECF No. 40, which the court denied on August 4, 2020, ECF No. 46. On August 14,

   2020, Pilot filed a motion for attorney’s fees. ECF No. 47. Shortly thereafter, BarGib

   appealed the court’s August 4, 2020 order to the Fourth Circuit. ECF No. 48.

   Consequently, the court denied without prejudice Pilot’s motion for attorney’s fees

   during the pendency of the appeal. ECF No. 51. Pilot now seeks reconsideration of that

   order.

            Federal Rule of Civil Procedure 59(e) allows a party to file a motion to alter or

   amend a judgment. The rule provides an “extraordinary remedy which should be used

   sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)

   (internal quotation marks omitted). The Fourth Circuit recognizes “only three limited

   grounds for a district court’s grant of a motion under Rule 59(e): (1) to accommodate an

   intervening change in controlling law; (2) to account for new evidence not available

                                                 1
2:19-cv-00710-DCN       Date Filed 05/18/21       Entry Number 58        Page 2 of 3




   earlier; or (3) to correct a clear error of law or prevent manifest injustice.” Wilder v.

   McCabe, 2012 WL 1565631, at *1 (D.S.C. May 2, 2012) (citing Hutchinson v. Staton,

   994 F.2d 1076 (4th Cir. 1993)). To qualify for reconsideration under the third exception,

   an order cannot merely be “maybe or probably” wrong; it must be “dead wrong,” so as to

   strike the court “with the force of a five-week-old, unrefrigerated dead fish.” TFWS, Inc.

   v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009) (quoting Bellsouth Telesensor v. Info. Sys.

   & Networks Corp., 1995 WL 520978, *5 n. 6 (4th Cir. 1995) (unpublished)).

          The court’s denial of Pilot’s motion for attorney’s fees does not emanate such a

   stench. As Pilot notes in its own motion, a court may decline to consider motion for

   attorney’s fees after the opposing party has filed an appeal on the merits of the action.

   See ECF No. 53-1 at 3; see also Fed. R. Civ. P. 54 advisory committee’s note to 1993

   amendments (“If an appeal on the merits of the case is taken, the court may rule on the

   claim for fees, may defer its ruling on the motion, or may deny the motion without

   prejudice.”). The court did just that in its order denying Pilot’s motion for attorney’s fees

   with prejudice. Further, as BarGib notes, the court’s reconsideration of its denial order

   would require BarGib to amend its appeal to include the issue of fees, likely delaying the

   Fourth Circuit’s resolution of this action’s merits.




                                                 2
2:19-cv-00710-DCN    Date Filed 05/18/21    Entry Number 58        Page 3 of 3




         Accordingly, the court DENIES the motion to reconsider.

         AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

   May 18, 2021
   Charleston, South Carolina




                                           3
